Exhibit 10.13

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 20,
2006, by and between Vista Staffing Solutions, Inc. (together with its
affiliates, the “Company”), On Assignment, Inc. (“OA”) and Mark S. Brouse
(“Executive”).  The Company, OA and Executive are later in this Agreement
sometimes referred to individually as a “Party” or collectively as the
“Parties.”

RECITALS

A.            Concurrently with the execution of this Agreement, OA, VSS
Holdings, Inc. and certain other Parties will enter into that certain Stock
Purchase Agreement dated as of the date hereof (the “Stock Purchase Agreement”),
pursuant to which OA will become the owner of all the outstanding shares of VSS
Holdings, Inc.;

B.            In connection with the consummation and closing of the
transactions contemplated by the Stock Purchase Agreement (the “Closing,” and
the date on which the Closing occurs, the “Effective Date”), the Company and
Executive desire that, immediately as of the Closing, the Company shall employ
Executive, and Executive shall accept such employment, on the terms and subject
to the conditions set forth herein; and

C.            Although this Agreement will be executed by the Parties prior to
the Closing, this Agreement will become effective only if the Closing occurs and
shall be null and void and of no force or effect if the Closing does not occur
for any reason.

AGREEMENT

1.             Employment Term.  Subject to the provisions for earlier
termination hereinafter provided, Executive’s employment shall continue for a
term commencing on the Effective Date and ending on December 31, 2008 (the
“Initial Termination Date”); provided, that this Agreement shall be
automatically extended for one additional year on the Initial Termination Date
and on each subsequent anniversary of the Initial Termination Date unless either
Executive or the Company elects not to so extend such term by notifying the
other Party, in accordance with Section 7 below, of such election not less than
sixty days prior to the Initial Termination Date, or any anniversary thereof, as
applicable (in any case, the “Employment Period”).

2.             Position and Duties.

(a)           Position.  During the Employment Period, Executive shall serve as
the President of the Company and shall perform such employment duties and shall
have such rights, privileges and authority as are usual and customary for such
position.  Executive shall report to Chief Executive Officer of OA (currently
Peter Dameris).  OA shall retain full direction and control of the means and
methods by which Executive performs the above services.  At OA’s reasonable
request, Executive shall serve OA, the Company and/or their subsidiaries and
affiliates in such other offices and capacities in addition to serving as the
President of the Company as the Company shall designate, consistent with
Executive’s position as President of


--------------------------------------------------------------------------------


the Company, without additional compensation beyond that specified in this
Agreement.

(b)           Place of Employment.  During the Employment Period, Executive
shall perform the services required by this Agreement at the Company’s principal
offices in Salt Lake City, Utah, unless otherwise mutually agreed upon by the
Parties.  Notwithstanding the foregoing, Executive may from time to time be
required to travel temporarily to other locations on the Company’s business.

(c)           Exclusivity.  During the Employment Period, except for such other
activities as the Compensation Committee of OA (the “Committee”) shall approve
in writing in its sole discretion and as provided below in this Section 2(c),
Executive shall devote Executive’s entire business time, business attention and
business energies to the business and affairs of the Company, to the performance
of Executive’s duties under this Agreement and to the promotion of the Company’s
interests, and shall not (i) accept any other employment, directorship or
consultancy, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place Executive in a competing position to, that
of the Company or OA.  Notwithstanding the foregoing, nothing herein shall
prohibit Executive from (x) serving on up to two boards (or similar bodies) of
charitable organizations, or (y) continuing to own his current ownership
interest and to serve as a member of the Board of Directors (or comparable body)
of Phar Technology, LLC, to the extent, in all cases, that such activities do
not materially interfere with Executive’s duties and responsibilities to the
Company, as determined in the reasonable discretion of the Committee.

3.             Compensation.

(a)           Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary (the “Base Salary”) initially set at $261,000 per year,
payable in accordance with the Company’s normal payroll procedures applicable to
similarly situated senior executives of OA, as in effect from time to time. 
Beginning in calendar year 2008 and thereafter during the Employment Period, the
Base Salary shall be subject to annual review and increase (but not decrease) in
the sole discretion of the Committee.

(b)           Annual Bonus.  In addition to the Base Salary, Executive shall be
eligible to earn an annual cash bonus in respect of each calendar year during
the Employment Period beginning in calendar year 2007, as described below (each,
an “Annual Bonus”), subject in each case to Executive’s continued employment
through the 31st day of December in the year in respect of which any Annual
Bonus becomes payable.  In respect of calendar year 2007, Executive shall be
eligible to earn, and if and to the extent earned, shall be paid, an Annual
Bonus of up to $195,750, determined as follows: (i) if, during 2007, the Company
attains earnings before income, tax, depreciation and amortization, each
determined in accordance with United States GAAP, consistently applied, as
reported on its consolidated financial statements for such period (“EBITDA”) of
no less than 110% of budgeted EBITDA (“2007 Target EBITDA”), the 2007 Annual
Bonus shall equal no less than $97,875, and (ii) for each percentage point by
which the Company’s 2007 EBITDA exceeds 2007 Target EBITDA up to 130% of 2007
Target EBITDA, the 2007 Annual Bonus shall be increased by no less than
$4,893.75, up to an additional 2007 Annual Bonus amount of $97,875 (and  up to a
total 2007 Annual Bonus of

2


--------------------------------------------------------------------------------


$195,750), provided, that if the Company does not attain 2007 Target EBITDA, an
Annual Bonus shall only become payable to Executive in respect of calendar year
2007 if the Committee, in its sole discretion, so determines.  In respect of
calendar years during the Employment Period beginning after 2007, any Annual
Bonus shall be determined by reference to the attainment of objective
performance criteria, which criteria shall be determined by the Committee within
sixty days after the start of the applicable calendar year.  Each Annual Bonus
shall be paid to Executive, to the extent that any such Annual Bonus becomes
payable, within thirty days after the date on which the Committee conclusively
determines the extent to which the applicable performance criteria have (or have
not) been met.

(c)           Credit Card Reward Miles.  During the Employment Period, the
Company shall provide Executive with a corporate American Express card (or
similar major credit card) to be used solely for the purpose of paying expenses
that would otherwise be reimbursable pursuant to Section 3(f) below.  To the
extent that Executive accrues miles (or comparable reward credit, “Miles”) based
on Executive’s use of such corporate credit card (i) for expenses incurred
directly by Executive for Executive’s travel, lodging and/or other individual
business expenses, Executive shall be permitted to apply any Miles so accrued to
personal and/or business use in Executive’s sole discretion, and (ii) for
expenses incurred on behalf of other employees or consultants of the Company
(including without limitation, other employees’ or consultants’ travel and
lodging) or items or services purchased on behalf of the Company, Executive
shall apply such Miles to the purchase of travel, lodging and/or  related
upgrades associated with business-related travel only.  To the extent that any
Miles accrued for expenses described in clause (ii) of this section 3(c) are not
applied by Executive as described in such clause (ii), such Miles shall be and
remain the sole property of the Company.

(d)           Benefit Plans; Technology.  During the Employment Period,
Executive and Executive’s legal dependants shall be eligible to participate in
the welfare benefit plans, policies and programs (including, if applicable,
medical, dental, disability, life and accidental death insurance plans and
programs) maintained by OA generally for its senior executives.  In addition,
during the Employment Period, Executive shall be eligible to participate in such
incentive, savings and retirement plans, policies and programs as are made
available to similarly situated senior executives of OA, provided, that the OA
shall have no obligation, in any case, to adopt, maintain or continue any such
plans, policies or programs.  During the Employment Period, Executive shall be
eligible to receive technology equipment and support commensurate with
Executive’s position and comparable to that provided to similarly situated
senior executives of OA.

(e)           Vacation.  During the Employment Period, Executive shall be
entitled to four weeks of paid vacation per calendar year, pro rated for any
service by Executive during any partial calendar year, provided, that Executive
shall not accrue any vacation time in excess of four weeks.

(f)            Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement of all reasonable business expenses
incurred by Executive in accordance with the expense reimbursement policy of OA
applicable to senior executives of OA, as in effect from time to time, provided
that Executive properly substantiates such expenses in accordance with such
policy.

3


--------------------------------------------------------------------------------


(g)           Charitable Contributions.  Beginning in calendar year 2007, each
year during the Employment Period, Executive may designate a charitable
organization that is exempt from taxation under Section 501(c)(3) of the
Internal Revenue Code to which the Company shall contribute up to $5,000 prior
to the end of such year, as directed by Executive, provided that Executive
remains employed by the Company through the end of such year.

4.             Termination of Employment.

Either the Company or Executive may terminate Executive’s employment at any time
for any reason or no reason, subject to the terms and conditions of this Section
4.  The following provisions shall control any such termination of Executive’s
employment.

(a)           Termination Without Cause.  The Company may terminate Executive’s
employment without Cause (as defined below) at any time during the Employment
Period upon written notice to Executive provided in accordance with Section 7
below (for purposes of this Section 4(a), the date specified in any such notice
provided in accordance with this Section 4(a) shall constitute the “Date of
Termination”).  If Executive’s employment is terminated as provided in this
Section 4(a), the Company shall promptly, or in the case of obligations
described in clause (v) below, as such obligations become due to Executive, pay
or provide to Executive, (i) Executive’s earned but unpaid Base Salary accrued
through the Date of Termination, (ii) accrued but unpaid vacation time through
the Date of Termination, (iii) any Annual Bonus required to be paid to Executive
pursuant to this Agreement for any calendar year of the Company ending prior to
the Date of Termination, to the extent payable, but not previously paid, (iv)
reimbursement of any business expenses incurred by Executive prior to the Date
of Termination that are reimbursable under Section 3(f) above, and (v) any
vested benefits and other amounts due to Executive under any plan, program or
policy of the Company or OA (together, the “Accrued Obligations”).  In addition,
subject to Executive’s execution and non-revocation of a binding Release (as
defined below) in accordance with Section 4(g) below and Executive’s continued
compliance with the Confidentiality Agreement (as defined below), Executive
shall be entitled to the following payments and benefits from the Company (the
“Severance”):


(1)                                  CONTINUED PAYMENT OF EXECUTIVE’S BASE
SALARY AT THE RATE IN EFFECT AS OF THE DATE OF TERMINATION FOR A PERIOD OF
TWELVE MONTHS FOLLOWING THE DATE OF TERMINATION, IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL PROCEDURES APPLICABLE TO SENIOR EXECUTIVES OF OA, AS IN
EFFECT FROM TIME TO TIME;


(2)                                  CONTINUED HEALTHCARE COVERAGE FOR EXECUTIVE
AND EXECUTIVE’S LEGAL DEPENDENTS FOR A PERIOD OF TWELVE MONTHS FROM THE DATE OF
TERMINATION, TO THE EXTENT EACH SUCH INDIVIDUAL RECEIVED HEALTHCARE COVERAGE
PROVIDED BY THE COMPANY IMMEDIATELY PRIOR TO SUCH TERMINATION OF EMPLOYMENT, AT
THE SAME COST TO EXECUTIVE AS SUCH COVERAGE COST EXECUTIVE IMMEDIATELY

4


--------------------------------------------------------------------------------



                                                PRIOR TO SUCH TERMINATION
(SUBJECT TO PREMIUM INCREASES AFFECTING PARTICIPANTS IN SUCH PLAN(S) GENERALLY),
PROVIDED THAT EXECUTIVE PROPERLY ELECTS CONTINUATION HEALTHCARE COVERAGE UNDER
SECTION 4980B OF THE INTERNAL REVENUE CODE AND THE REGULATIONS THEREUNDER
(“COBRA”); THE HEALTHCARE COVERAGE DESCRIBED IN THIS SECTION 4(A)(2) SHALL BE IN
ADDITION TO AND NOT IN LIEU OR A PART OF ANY CONTINUED HEALTHCARE COVERAGE TO
WHICH EXECUTIVE WOULD OTHERWISE BE ENTITLED UNDER COBRA ABSENT THIS SECTION
4(A)(2), FOR WHICH CONTINUED HEALTHCARE COVERAGE EXECUTIVE SHALL REMAIN ELIGIBLE
FOLLOWING SUCH TWELVE-MONTH CONTINUATION PERIOD AT EXECUTIVE’S SOLE EXPENSE AS
AND TO THE EXTENT PROVIDED BY LAW; AND


(3)                                  A PRO RATED PORTION OF THE ANNUAL BONUS
THAT WOULD OTHERWISE BECOME PAYABLE IN RESPECT OF THE YEAR IN WHICH THE DATE OF
TERMINATION OCCURS (IF ANY), IF AND TO THE EXTENT THAT, AS OF THE DATE OF
TERMINATION, THE COMPANY IS ON TRACK TO ATTAIN THE PERFORMANCE OBJECTIVES
APPLICABLE TO SUCH ANNUAL BONUS, AS DETERMINED IN THE REASONABLE DISCRETION OF
THE COMMITTEE, PROVIDED, THAT IF PERFORMANCE OBJECTIVES HAVE NOT YET BEEN
DETERMINED FOR SUCH ANNUAL BONUS, THEN NO AMOUNT SHALL BECOME PAYABLE PURSUANT
TO THIS SECTION 4(A)(3).


(B)           CONSTRUCTIVE TERMINATION.  EXECUTIVE MAY TERMINATE EXECUTIVE’S
EMPLOYMENT UPON THE OCCURRENCE OF A CONSTRUCTIVE TERMINATION (AS DEFINED BELOW)
AT ANY TIME DURING THE EMPLOYMENT PERIOD UPON WRITTEN NOTICE TO OA PROVIDED IN
ACCORDANCE WITH SECTION 7 BELOW (FOR PURPOSES OF THIS SECTION 4(B), THE DATE
SPECIFIED IN ANY SUCH NOTICE SHALL, SUBJECT TO ANY APPLICABLE CURE PERIOD,
CONSTITUTE THE “DATE OF TERMINATION”).  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
AS PROVIDED IN THIS SECTION 4(B), THE COMPANY SHALL PROMPTLY, OR IN THE CASE OF
OBLIGATIONS DESCRIBED IN CLAUSE 4(A)(V) ABOVE, AS SUCH OBLIGATIONS BECOME DUE TO
EXECUTIVE, PAY OR PROVIDE TO EXECUTIVE THE ACCRUED OBLIGATIONS.  IN ADDITION,
UPON A CONSTRUCTIVE TERMINATION, SUBJECT TO EXECUTIVE’S EXECUTION AND
NON-REVOCATION OF A BINDING RELEASE IN ACCORDANCE WITH SECTION 4(G) BELOW AND
EXECUTIVE’S CONTINUED COMPLIANCE WITH THE CONFIDENTIALITY AGREEMENT, EXECUTIVE
SHALL BE ENTITLED TO RECEIVE THE SEVERANCE.


(C)           DEATH; DISABILITY.  IF EXECUTIVE DIES DURING THE EMPLOYMENT PERIOD
OR EXECUTIVE’S EMPLOYMENT IS TERMINATED DUE TO EXECUTIVE’S DISABILITY (AS
DEFINED BELOW), EXECUTIVE OR EXECUTIVE’S ESTATE, AS APPLICABLE, SHALL BE
ENTITLED TO RECEIVE THE ACCRUED OBLIGATIONS PROMPTLY, OR, IN THE CASE OF
BENEFITS DESCRIBED IN SECTION 4(A)(V) ABOVE, AS SUCH OBLIGATIONS BECOME DUE TO
EXECUTIVE.  IN ADDITION, SUBJECT TO EXECUTIVE’S (OR EXECUTIVE’S ESTATE’S)
EXECUTION AND NON-REVOCATION OF A BINDING RELEASE IN ACCORDANCE WITH SECTION
4(G) BELOW AND EXECUTIVE’S CONTINUED COMPLIANCE WITH THE CONFIDENTIALITY
AGREEMENT (UPON A

5


--------------------------------------------------------------------------------



DISABILITY TERMINATION), EXECUTIVE (OR EXECUTIVE’S ESTATE) SHALL BE ENTITLED TO
RECEIVE THE SEVERANCE.  FOR PURPOSES OF THIS SECTION 4(C), “DATE OF TERMINATION”
SHALL MEAN THE DATE OF EXECUTIVE’S DEATH OR THE DATE ON WHICH THE COMMITTEE
NOTIFIES EXECUTIVE, IN ACCORDANCE WITH SECTION 7 BELOW, THAT EXECUTIVE’S
EMPLOYMENT HAS TERMINATED DUE TO EXECUTIVE’S DISABILITY, AS APPLICABLE.

(d)           Cause.  If Executive’s employment becomes terminable by the
Company for Cause, the Company may terminate Executive’s employment immediately
upon notice to Executive provided in accordance with Section 7 below, and
Executive shall be entitled to receive the Accrued Obligations promptly or, in
the case of benefits described in Section 4(a)(v) above, as such obligations
become due to Executive.

(e)           Resignation.  Executive may terminate Executive’s employment upon
sixty days’ notice to OA provided in accordance with Section 7 below, subject to
OA’s right to waive any or all of such notice period.  If Executive so
terminates Executive’s employment, Executive shall be entitled to receive the
Accrued Obligations promptly, or, in the case of benefits described in Section
4(a)(v) above, as such obligations become due to Executive.  If the Company
elects to waive the notice period provided for in this Section 4(e), Executive
shall not be entitled to any compensation in respect of such period.

(f)            Other Terminations.  If Executive’s employment terminates for any
reason other than those specified in Sections 4(a), (b), (c), (d) or (e) above
(including without limitation, expiration of the Employment Period or election
by the Company or Executive not to extend the Employment Period), the Company
shall promptly, or in the case of items described in Section 4(a)(v) above, as
such obligations become due to Executive, pay or provide to Executive the
Accrued Obligations.

(g)           Release; Exclusivity of Benefits.  Notwithstanding anything in
this Agreement to the contrary, it shall be a condition to Executive’s right to
receive the Severance that Executive (or Executive’s estate) execute, deliver to
the Company and not revoke a general release of claims in a form reasonably
prescribed by the Company (the “Release”).  Except as expressly provided in this
Section 4, upon the termination of Executive’s employment, the Company shall
have no obligations to Executive in connection with Executive’s employment with
the Company or the termination thereof.

(h)           Definitions.


“CAUSE” SHALL MEAN (I) A MATERIAL BREACH OF THIS AGREEMENT BY EXECUTIVE; (II)
THE WILLFUL OR REPEATED FAILURE OR REFUSAL BY EXECUTIVE SUBSTANTIALLY TO PERFORM
EXECUTIVE’S MATERIAL DUTIES HEREUNDER; (III) EXECUTIVE’S COMMISSION OF ANY
FELONY OR OTHER CRIME INVOLVING MORAL TURPITUDE, (IV) FRAUD, EMBEZZLEMENT OR
MISAPPROPRIATION BY EXECUTIVE RELATING TO THE COMPANY OR ITS FUNDS, PROPERTIES,
CORPORATE OPPORTUNITIES OR OTHER ASSETS TO THE EXTENT THAT THE COMPANY
REASONABLY DETERMINES SUCH ACT TO BE MATERIALLY INJURIOUS TO THE COMPANY, OR (V)
EXECUTIVE REPEATEDLY ACTING IN A MANNER OR REPEATEDLY MAKING ANY STATEMENTS, IN
EITHER CASE, WHICH THE COMPANY REASONABLY DETERMINES TO BE DETRIMENTAL OR
DAMAGING TO THE REPUTATION, OPERATIONS, PROSPECTS OR BUSINESS RELATIONS OF THE
COMPANY.

6


--------------------------------------------------------------------------------



“DISABILITY” SHALL MEAN THAT EXECUTIVE HAS BECOME ENTITLED TO RECEIVE BENEFITS
UNDER THE APPLICABLE PROVISIONS OF A COMPANY LONG-TERM DISABILITY INSURANCE
PROGRAM OR, IF NO SUCH PROGRAM IS APPLICABLE TO EXECUTIVE, THEN DISABILITY MEANS
EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS DURING WHICH EXECUTIVE
IS UNABLE TO SUBSTANTIALLY PERFORM EXECUTIVE’S DUTIES UNDER THIS AGREEMENT FOR A
PERIOD OF 6 CONSECUTIVE MONTHS OR FOR 180 DAYS WITHIN ANY 365-DAY PERIOD OR
WHICH CAN REASONABLY BE EXPECTED TO CONTINUE INDEFINITELY, IN ANY CASE, AS
DETERMINED BY THE COMMITTEE.

“Constructive Termination” shall mean (i) a material reduction in Executive’s
duties or responsibilities; (ii) a material reduction of the Base Salary to
which Executive is entitled as of the Effective Date; (iii) the assignment to
Executive of duties or responsibilities that are materially inconsistent with
Executive’s position as the President of the Company; (iv) any action by the
Company or OA that requires, or would require, Executive to take any action that
is illegal or unethical; or (v) the relocation by the Company of Executive’s
principal place of work to a location outside of Salt Lake County, Utah. 
Notwithstanding the foregoing, no such act(s) or omission(s) shall constitute
Constructive Termination unless Executive notifies the Company in accordance
with Section 7 below within 60 days after the occurrence of the act(s) or
omission(s) that Executive believes constitute Constructive Termination and the
Company fails to cure any such act(s) or omission(s) within 15 days of receipt
of such notice.

5.             Confidentiality, Nonsolicitation and Noncompetition. 
Concurrently herewith, Executive agrees to execute and comply with the terms of
the Confidentiality, Nonsolicitation and Noncompetition Agreement attached
hereto as Exhibit A (the “Confidentiality Agreement”).  The compensation and
benefits provided under this Agreement, together with the compensation and
benefits provided under the Stock Purchase Agreement, any Severance obligations
arising hereunder and other good and valuable consideration are hereby
acknowledged by the Parties hereto to constitute adequate consideration for
Executive’s entering into the Confidentiality Agreement.

6.             Representations.

(a)           No Violation of Other Agreements.  Executive hereby represents and
warrants to the Company that (i) Executive is entering into this Agreement
voluntarily and that the performance of Executive’s obligations hereunder will
not violate any agreement between Executive and any other person, firm,
organization or other entity, including without limitation, any agreements with
the Company or any of its affiliates, and (ii) Executive is not bound by the
terms of any agreement with any previous employer or other Party to refrain from
competing, directly or indirectly, with the business of such previous employer
or other Party that would be violated by Executive’s entering into this
Agreement and/or providing services to the Company pursuant to the terms of this
Agreement.

(b)           No Disclosure of Confidential Information.  Executive’s
performance of Executive’s duties under this Agreement will not require
Executive to, and Executive shall not, rely on in the performance of Executive’s
duties or disclose to the Company or any other person or entity or induce the
Company in any way to use or rely on any trade secret or other confidential or
proprietary information or material belonging to any previous employer of
Executive.

7


--------------------------------------------------------------------------------


7.             Notice.  Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by fax, email or registered or certified mail, postage
prepaid, addressed as follows (or if it is sent through any other method agreed
upon by the Parties):

If to OA:

On Assignment, Inc.

26651 W. Agoura Road
Calabasas, CA 91302

Tel: (818) 878-7900

Attention: Chief Executive Officer

If to Executive: to the most current home address on file with the Company’s
Human Resources Department,

or to such other address as any Party may designate by notice to the other in
accordance with this Section 7, and shall be deemed to have been given upon
actual receipt.

8.             Effectiveness.  Although this Agreement will be executed by the
Parties prior to the Closing, the effectiveness of this Agreement is subject to
and conditioned upon the occurrence of the Closing.  Therefore, this Agreement
shall become effective only upon the Closing, it being understood that this
Agreement shall be null and void and of no force or effect if the Closing is not
consummated for any reason.

9.             Miscellaneous.

(a)           Governing Law.  The rights and duties of the Parties will be
governed by the local law of the State of Utah, excluding any choice-of-law
rules that would require the application of the laws of any other jurisdiction. 
The Parties consent to the jurisdiction of the state and federal courts located
in the state of Utah to adjudicate any disputes between the Parties.

(b)           Captions.  The captions of this Agreement are not part of the
provisions hereof, rather they are included for convenience only and shall have
no force or effect.

(c)           Amendment.  The terms of this Agreement may not be amended or
modified other than by a written instrument executed by the Parties or their
respective successors.

(d)           Withholding.  The Company shall withhold from any amounts payable
under this Agreement all federal, state, local and/or foreign taxes, as the
Company determines to be legally required pursuant to any applicable laws or
regulations.

(e)           No Waiver.  Failure by any Party to insist upon strict compliance
with any provision of this Agreement or to assert any right such Party may have
hereunder shall not be

8


--------------------------------------------------------------------------------


deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

(f)            Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

(g)           Construction.  The Parties hereto acknowledge and agree that each
Party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
Party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to all Parties and not
in favor or against any Party by the rule of construction abovementioned.

(h)           Assignment.  This Agreement is binding on and for the benefit of
the Parties and their respective permitted successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.

(i)            Payment of Fees and Expenses.  In the event that any Party
initiates legal proceedings seeking legal or equitable relief, including without
limitation, any arbitration proceedings pursuant to Section 9(k) below, relating
to one or more issues of or concerning an alleged breach of any provision of
this Agreement or seeking enforcement of any provision of this Agreement, the
Party that prevails in such legal proceeding with respect to any such issue
shall be entitled to payment from the non-prevailing Party of all reasonable
attorneys’ fees and expenses incurred by the prevailing Party in connection with
any such legal proceeding.  “Expenses” shall include, but not be limited to, all
reasonable expenses and will not be limited to costs as defined by Rule 54 of
the Utah Rules of Civil Procedure.

(j)            Entire Agreement.  As of the Effective Date, this Agreement,
together with the Confidentiality Agreement, constitutes the final, complete and
exclusive agreement and understanding between Executive, OA the Company with
respect to the subject matter hereof and replaces and supersedes any and all
other agreements, offers or promises, whether oral or written, made to Executive
by the Company, OA or any representative thereof.

(k)           Arbitration of Disputes.  Any dispute, controversy, or claim
arising out of or relating to this Agreement, or the breach of this Agreement,
shall be settled or resolved by binding arbitration administered by the American
Arbitration Association in accordance with its Employment Arbitration Rules and
Mediation Procedures (which rules are available at www.adr.org), as said rules
may be amended, supplemented, or replaced by action of the American Arbitration
Association, and judgment on the award rendered by the arbitrator may be entered
in and fully enforced by any court having jurisdiction thereof.

(l)            Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

9


--------------------------------------------------------------------------------


(m)          Construction.  Where the context requires, the singular shall
include the plural, the plural shall include the singular and any gender shall
include both genders.

 

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
and OA have each caused these presents to be executed in their respective names
on their respective behalves, all as of the day and year first above written.

ON ASSIGNMENT, INC.

 

 

 

 

 

By:

/s/ Peter Dameris

 

 

Name: Peter Dameris

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VISTA STAFFING SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Kathryn E. Hoffman-Abby

 

 

Name: Kathryn E. Hoffman-Abby

 

 

Title: Executive Vice President

 

 

 

 

 

 

/s/ Mark S. Brouse

 

 

Mark S. Brouse


--------------------------------------------------------------------------------


Exhibit A

[CONFIDENTIALITY AGREEMENT]

 

 


--------------------------------------------------------------------------------